     Case 2:20-cv-00667-KJM-GGH Document 11 Filed 04/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY PROFFITT,                                   No. 2:20-cv-00667 GGH P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    JOE LAZARRAG, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915.

20          Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

21   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis (ECF No. 2) is

22   granted. See 28 U.S.C. § 1915(a). Petitioner’s second request to proceed in forma pauperis (ECF

23   No. 6) will be denied as duplicative.

24          Petitioner challenges his 2001 conviction in the Shasta County Superior Court for charges

25   pursuant to Cal. Penal Code § 288 (lewd and lascivious acts with a minor child) and § 288.5

26   (continuous sexual abuse of a minor). ECF No. 1. The court’s records reveal that petitioner has

27   previously filed an application for a writ of habeas corpus attacking the conviction and sentence

28   ////
                                                       1
     Case 2:20-cv-00667-KJM-GGH Document 11 Filed 04/20/20 Page 2 of 3

 1   challenged in this case. 1 The previous application was filed on September 27, 2006 and was
 2   dismissed as barred by the statute of limitations pursuant to 28 U.S.C. § 2244(d) on September
 3   27, 2007. See Proffitt v. Campbell, 2:06-cv-02143-GEB-GGH, ECF Nos. 1, 101, 104, 105.
 4   Before petitioner can proceed with the instant application, he must move in the United States
 5   Court of Appeals for the Ninth Circuit for an order authorizing the district court to consider the
 6   application. See 28 U.S.C. § 2244(b)(3). Therefore, petitioner’s application must be dismissed
 7   without prejudice to its re-filing upon obtaining authorization from the United States Court of
 8   Appeals for the Ninth Circuit.
 9           Due to the court’s recommendation that petitioner’s federal habeas petition be dismissed
10   as second or successive, petitioner’s motion to appoint counsel (ECF No. 3) and motion to attend
11   oral argument (ECF No. 8) are denied as moot.
12           In accordance with the above, IT IS HEREBY ORDERED that:
13           1. Petitioner’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
14           2. Petitioner’s second application to proceed in forma pauperis (ECF No. 6) is DENIED
15   as duplicative;
16           3. Petitioner’s motion to appoint counsel (ECF No. 3) and motion to attend oral argument
17   (ECF No. 8) are DENIED as moot; and
18           4. The Clerk of the Court shall assign this case to a district judge.
19           Further, IT IS HEREBY RECOMMENDED that this action be dismissed as a second or
20   successive habeas corpus application without prejudice to its refiling with a copy of an order from
21   the Ninth Circuit Court of Appeals authorizing petitioner to file a successive petition.
22           These findings and recommendations are submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
24   after being served with these findings and recommendations, petitioner may file written
25   ////
26   ////
27
             1
              The court may take judicial notice of court records in other cases. United States v. Howard, 381
28   F.3d 873, 876 n.1 (9th Cir. 2004).
                                                          2
     Case 2:20-cv-00667-KJM-GGH Document 11 Filed 04/20/20 Page 3 of 3

 1   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 2   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 4   F.2d 1153 (9th Cir. 1991).
 5   Dated: April 20, 2020
                                                /s/ Gregory G. Hollows
 6                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
